Citation Nr: 0208836	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a below-the-knee 
amputation of the right lower extremity, claimed as secondary 
to a service-connected disability.

2.  Entitlement to an increased evaluation for hypertension.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim of entitlement to 
an evaluation in excess of 10 percent for hypertension.  He 
subsequently perfected a timely appeal of that decision.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in June 1996 and a Supplemental Statement of 
the Case (SOC) in July 2000.  Also during that stage of the 
appeal, jurisdiction over this matter was transferred to the 
RO in Montgomery, Alabama.

In a July 2000 rating decision, the Montgomery RO denied a 
claim of entitlement to service connection for an amputation 
of the right lower extremity, claimed as secondary to a 
service-connected disability.  In December 2000, the veteran 
submitted a Notice of Disagreement (NOD) regarding that 
decision.  Thereafter, in September 2001, the RO issued an 
SOC, and, later that month, the veteran responded by 
submitting a timely Substantive Appeal (on VA Form 9).  Thus, 
the Board concludes that the issue of entitlement to service 
connection for an amputation of the right lower extremity is 
also properly before the Board on appeal.

In the VA Form 9 submitted in September 2001, the veteran 
indicated that he wished to appear at a personal hearing 
before a Member of the Board at the RO.  A hearing was 
subsequently scheduled, and he was notified of the date and 
time of this hearing in a May 2002 letter from the RO.  
However, in June 2002, he failed to report for his personal 
hearing.  To date, the veteran has offered no explanation for 
his failure to report, and he has submitted no request for 
another hearing.  Therefore, the Board will proceed with this 
appeal as if his hearing request had been withdrawn.

The record reflects that the veteran has raised claims of 
entitlement to service connection for diabetes mellitus and 
for post-traumatic stress disorder.  Documentation contained 
in the veteran's claims folder indicates that these issues 
are currently undergoing evidentiary development at the RO, 
have not yet been adjudicated, and are not in appellate 
status.  Accordingly, and since it appears that appropriate 
action is already being taken by the RO in regard to these 
issues, the Board will simply refer these matters to the RO, 
in order to ensure that they continue to receive appropriate 
attention.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(holding that issues raised by a claimant, but not yet in 
appellate status, must be referred, not remanded, to the RO 
for appropriate action).  

In a December 2000 statement, the veteran also raised a claim 
of entitlement to service connection for an amputation of the 
left lower extremity.  This matter has not yet been addressed 
by the RO, and is also referred for appropriate action.


REMAND

The veteran is seeking entitlement to service connection for 
a below-the-knee amputation of his right lower extremity.  He 
essentially contends that this amputation is related to his 
service-connected hypertension.  The Board notes that there 
is no competent evidence of record suggesting a relationship 
between his below-the-knee amputation and his service-
connected hypertension.  However, there is evidence of record 
suggesting a relationship between the amputation and his non-
service-connected diabetes mellitus.

In Schroeder v. West, the U.S. Court of Appeals for the 
Federal Circuit held that "[VA's] duty to assist . . . 
attaches to the investigation of all possible . . . causes of 
that current disability, including those unknown to the 
veteran."  Schroeder, 212 F.3d 1265, 1271 (Fed. Cir. 2000) 
(emphasis in original).  In this case, there is medical 
evidence of record suggesting that the veteran's amputation 
is related to diabetes mellitus.  As explained in the 
Introduction, above, the veteran has raised a claim of 
entitlement to service connection for diabetes mellitus.  
That issue is currently undergoing development at the RO and 
has not yet been adjudicated.  Thus, the Board lacks 
jurisdiction to address the matter.

The Board believes that the outcome of the veteran's claim of 
service connection for a below-the-knee amputation of the 
right lower extremity appears to be contingent upon the 
outcome of his claim of service connection for diabetes 
mellitus.  For this reason, the Board finds these issues to 
be "inextricably intertwined".  See Henderson v. West, 12 
Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).

The Court has held that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).  Thus, because the 
veteran's claim for diabetes mellitus is not currently before 
the Board on appeal, we believe that it is appropriate to 
remand his claim for a below-the-knee amputation until such 
time as the diabetes claim is either resolved at the RO level 
or perfected for appeal.

The veteran is also seeking an increased evaluation for his 
service-connected hypertension.  The Board notes that the 
most recent VA examination conducted in regard to that 
disability was performed in November 1996.  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the Court held that, in order 
to constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous so as to 
allow adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Because of the length 
of time that has passed since the veteran was last afforded a 
thorough clinical evaluation, the Board finds that this issue 
should also be remanded so that the veteran can be provided 
with another examination to determine the current severity of 
his hypertension.

The Board is aware that VA regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  These amendments were also 
intended to allow the Board, under certain circumstances, to 
consider evidence not previously considered by the agency of 
original jurisdiction, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  However, under the circumstances of this case, 
where the Board lacks jurisdiction to develop the veteran's 
claim for diabetes mellitus, the Board believes that a remand 
is appropriate so that the RO can fully develop that issue 
prior to a readjudication of his claim for an amputation of a 
portion of his right lower extremity.  Furthermore, given the 
difficulties of managing the veteran's claims folder if the 
Board were to undertake development of one issue while an 
other issue was returned to the RO, the Board believes that 
the claim of entitlement to an increased rating for 
hypertension should also be remanded.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of any 
health care providers who have treated 
him for his hypertension and/or his right 
below-the-knee amputation since November 
1996.  After any necessary authorization 
has been obtained from the veteran, the 
RO should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Regardless of whether the veteran 
responds, the RO should obtain his VA 
treatment records pertinent to his 
hypertension and right lower extremity 
amputation since November 1996, if not 
already of record.

2.  The RO should then schedule the 
veteran for an examination to evaluate 
the nature and severity of his service-
connected hypertension.  The veteran's 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review prior to the examination.  All 
clinical findings should be reported in 
detail, and all tests and studies deemed 
necessary by the examiner should be 
performed.  In order to assure that the 
findings are pertinent to the applicable 
rating criteria, the examiner should also 
be provided with a copy of the applicable 
rating criteria for evaluating 
hypertension, found at 38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective both 
prior to and after January 12, 1998.

3.  Once the aforementioned development 
has been completed, and once the 
veteran's claim of service connection for 
diabetes mellitus has been fully 
developed, the RO should adjudicate the 
issues of an increased evaluation for 
hypertension, and service connection for 
a below-the-knee amputation of the right 
lower extremity.  The Board notes that 
the RO is free to undertake any 
additional development it deems necessary 
with respect to these issues.  If either 
of the claims that have been perfected 
for appeal remain denied, the veteran 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2001).



